THIBODEAUX, Chief Judge,
dissenting.
_JjThe defendant’s only past record is a nonviolent misdemeanor offense. The jurisprudence is clear. Maximum sentences are reserved for the most egregious offenses and the worst type of offender. In imposing a forty-year sentence for a first time felony offender, the tridl court abused its sentencing discretion. While I do not wish to minimize the severity of this offense, I find that the maximum sentence in this case makes no meaningful contribution to acceptable penal goals and only results in enhancing Louisiana’s position as the incarceration capital of the world.
For the foregoing reasons, I respectfully dissent.